DETAILED ACTION
Introduction
Claims 1-3 have been examined in this application. Claims 1-3 are original. Claim 4 is withdrawn. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-216597 filed in Japan on 11/19/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-3) in the reply filed on 8/5/2021 is acknowledged. 
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2021.
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a receiver that receives first information..." in Claim 1,
(b) "a notifier that notifies..." in Claim 1,
(c) "an acquirer that acquires travel route history information" in Claim 3,
because the claim limitations use the generic placeholders “receiver,” “notifier,” or “acquirer” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification is not clear regarding the corresponding structure of limitations (a), (b), and (c). See 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase in the preamble “specified from an outside” renders the claim indefinite.  There is no context in the claim to understand what “outside” is relative to, and whether the phrase refers to some source of data or entity outside the device, or the vehicle, or using sensed data of the outside environment, or something else entirely. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as receiving the destination and route from any source that is not part of the automatic driving device.
Additionally, the preamble as a whole renders the claim indefinite. The preamble recites that the claim is an automatic driving device that controls a vehicle. However the body of the claim only recites a receiver and notifier, neither of which are recited as performing any automatic driving or vehicle control. The scope of the claim is therefore indefinite as it is not clear how the device can control 
Additionally, claim limitations (a) "a receiver” and (b) "a notifier” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation, above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification paragraphs ¶0009-0011 recite the same terms and functions, but do not recite any particular structure. Other paragraphs (e.g. ¶0021) recite a “GPS receiver” but it is not clear whether this is the same thing as the claimed receiver or not. It is generally unclear whether the receiver and notifier correspond to a processor and algorithms for performing the functions, or if they correspond to some other dedicated hardware such as an antenna or radio circuit (for the receiver), or a display or speaker (for the notifier). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the receiver and notifier are interpreted as one or more processors and algorithms for performing the specified functions.
Regarding Claim 3, claim limitation (c) “an acquirer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation, above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “acquirer” appears in specification ¶0011, but the term is not associated with any particular structure. Paragraph ¶0046 recites the handling of past travel route information, but it is not clear if the “acquirer” corresponds to a processor and algorithm of the ECU, or alternatively corresponds to a data storage structure, or something else entirely.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the acquirer is interpreted as one or more 
Regarding the rejections under 112(b) due to limitations invoking 112(f), applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claim 1, the claim recites functions of receiving information which indicates whether an actual route matches a specified route, and notifying when the actual route does and does not match the specified route. These functions under their broadest reasonable interpretation are abstract ideas of a mental process, as the functions can be performed in the human mind, or with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions correspond to a person observing or receiving some data indicative of an actual and specified route, evaluating any difference between those routes (such as that which can be performed by a driver or navigator), and the notifying corresponding to a decision to output a result or providing a written notification on pen and paper. Thus, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The additional elements in the claim are the recitation of an “automatic driving device” in the preamble, and the receiver and notifier (the receiver and notifier interpreted as one or more processors and algorithms for the functions, per claim interpretation under 112(f) and 112(b) – see above). For the automatic driving device, the claim does not provide any details of automatic driving, and the recitation therefore merely links the abstract idea to a particular field of use or technological environment (see MPEP 2106.05(h)). For the receiver and notifier, these are generic recitations of computer components, recited at a high level of generality. The claim does not provide any improvement to the functioning of a computer, and thus the recitations act as mere instructions to “apply” the abstract idea using generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the recitation of an “automatic driving device” in the preamble, and the receiver and notifier (processor(s)). For the automatic driving device, for the same reason as presented above, this additional element merely links the abstract idea to a field of use. For the receiver and notifier, the same rationale as above applies, as these elements act as mere instructions to apply the abstract idea using generic computer components as a tool. Thus, the additional elements are not sufficient to amount to significantly more.
Regarding Claim 2, the claim further specifies the source of the first information. However the navigation device is not positively included in the claim and this represents further detail of the mental process, as a human can receive data on paper or observe data from some other source. The claim does not recite any additional elements.
Regarding Claim 3, the claim further recites an acquirer which acquires travel history. This represents an additional element in the claim (interpreted under 112(f) and 112(b) as a processor and algorithms), but for the same reasons as presented above, does not integrate the abstract idea into a practical application or amount to significantly more because it is a recitation of generic computer components at a high level of generality. The additional detail of the notifier is a further mental process as a human mind can determine and output a prediction of a route based on past data.
Thus the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0058865A1 (Takeuchi et al.) in view of Publication US2013/0151141A1 (Orikasa et al.).
Regarding Claim 1, Takeuchi discloses an automatic driving device (see Figures 2, 6, the autonomous control device 30 and navigation device 50 making up an overall control system for a vehicle) that controls a vehicle (see Figures 3, 4, [0104] autonomous driving in S23  by autonomous driving control device 30) based on a destination and a travel route specified from an outside (see Figure 3, [0107], destination can be received in S7 on a touch panel and [0103] a route in searched in S10 which [0121] in the second embodiment is performed on a server, i.e. both specified from an outside source), the automatic driving device comprising:
a receiver (see Figure 6, autonomous driving control device 30, which (Figure 2, [0042]) includes a CPU) that receives first information indicating whether or not a route where the vehicle actually travels matches the specified travel route (see Figure 4, [0108] at S24 the autonomous driving control device (receiver) is notified from the navigation device that there is a deviation between current position (actual travel route) and the guide route (specified travel route) i.e. the receiver receives the first information which indicates either a match (a no at S24) or not a match (yes at S24)); and
a notifier (see Figure 2, [0063], controller 580 executing programs to control other components of the navigation device including display panel 541) that 
notifies, when the route where the vehicle actually travels does not match the specified travel route (see Figure 4, [0108] “yes” at S14 when the current position (point on the actual route at the current time) deviates from the guide route), information indicating that the route where the vehicle travels under control of the automatic driving device (see Figure 3, autonomous driving active for a “yes” at S9) does not match the specified travel route (see Figure 5, [0109] the display device controlled to output the cause for the deviation, i.e. information indicating the route currently travelled does not match the specified route).


Takeuchi et al. further discloses the notifier outputting a map type navigation display (see Figure 5) and performing autonomous driving (see Figure 3, [0104] S23)

Takeuchi et al. does not explicitly recite that the notifier:
notifies, when the route where the vehicle actually travels matches the specified travel route, information indicating that the route where the vehicle travels under control of the automatic driving device matches the specified travel route.

 Orikasa et al. teaches a navigation device in a vehicle (see Figure 1, [0021]), wherein the notifier (see [0033] a CPU for display control)
notifies, when the route where the vehicle actually travels matches the specified travel route, information indicating that the route where the vehicle travels matches the specified travel route (see Figure 3, [0036] a vehicle position mark indicative of the current position on a route is shown on a map overlaid with a main guidance route and sub-guidance route. In other words, the display is controlled to notify information that, for the example of Figure 3, indicates that the route where the vehicle actually travels matches the specified travel route (main guidance route) as opposed to some other deviated route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the notifier of Takeuchi et al. to additional notify information that indicates a match between the actual travelling route and specified travel route, as is taught by Orikasa et al., with the motivation of increasing ease of use for the viewer to understand the road map and vehicle state (see Orikasa et al. [0009]).

Regarding Claim 2, Takeuchi discloses the automatic driving device according to claim 1, wherein the receiver is configured to receive the first information from a navigation device (see Figure 4, [0108] the receiver (autonomous driving control device) receives the deviation notification from the navigation device) that receives the specified destination and the travel route (see Figure 3, the navigation device receives destination in S7 and the route in S10 which [0121] may be from an external server).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0058865A1 (Takeuchi et al.) in view of Publication US2013/0151141A1 (Orikasa et al.), further in view of Publication US2005/0222755A1 (Tengler et al.).
Regarding Claim 3, Takeuchi et al. further discloses the capability of the vehicle to receive predicted deviation information (see [0122-0123]) and also discloses the cause of a deviation being traffic congestion (see e.g. Figure 5).

Takeuchi et al. does not explicitly recite the automatic driving device according to claim 2, further comprising an acquirer that acquires travel route history information indicating a past travel route of the vehicle, wherein the notifier is configured to notify, based on the travel route history information, information indicating that the route where the vehicle is scheduled to travel under control of the automatic driving device does not match the specified travel route.

However Tengler et al. teaches a device in a vehicle (see Figure 1, on-board unit (OBU)):
comprising an acquirer (see [0016] processor in the OBU) that acquires travel route history information indicating a past travel route of the vehicle (see Figure 1, [0024, 0025] at step 205 each time the vehicle is turned off, travel pattern information pertaining to a particular travel path (route) is stored in database 110, which may be on the vehicle), wherein the notifier is configured to notify, based on the travel route history information, information indicating that the route where the vehicle is scheduled to travel under control of the automatic driving device does not match the specified travel route (see Figures 1, 2, [0025-0027] based on the travel route history information in the database for past trips, a likely travel route for a particular time is identified (a scheduled route) and [0027-0033] traffic congestion can be determined and an alternative route suggested. I.e. information indicating a scheduled route (alternative route) which does not match the normal (specified) travel route).
Takeuchi et al. to additionally notify a non-matching condition for a scheduled route, as is taught by Tengler et al., with the motivation of enhancing user convenience by allowing for timely notification of relevant information for traveling (see Tengler et al. [0013]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-8688306-B1 teaches subject matter including notifying a user of a deviation from a route in an autonomous vehicle (see e.g. Figure 11).
US-20180203455-A1 teaches subject matter including notification of a detour by an autonomous vehicle (see e.g. Figures 27, 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619